DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .   
 Election/Restrictions
Applicant’s election without traverse of claims 1 through 14 in the reply filed on 11/29/21 is acknowledged.
 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 and 3 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Min (US 2020/0294964).
Regarding claim 1.
 Min teaches a method comprising: forming a set of through-vias (35) in a substrate (80), the set of through-vias partially penetrating a thickness of the substrate (fig 8,9) (paragraph 55-57); forming first connectors (37) over the set of through-vias (35) on a first side (801) of the substrate (80) (fig 9); attaching the first side of the substrate (80) to a carrier (82); thinning the substrate to expose the set of through-vias (paragraph 57) (fig 10); forming second connectors (38) over the set of through-vias (35) on a second side (302) 
 Regarding claim 3
Min teaches forming a first interconnect (36) over the set of through-vias (35), the first interconnect (36) interposed between the set of through-vias (35) and the second connectors (38) (fig 10) (paragraph 57). 
 Claim(s) 1, 2, 5, 8, and 21 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Yu (US 2018/0158749)
Regarding claim 1.
Yu teaches a method comprising: forming a set of through-vias (120) in a substrate (115), the set of through-vias partially penetrating a thickness of the substrate (fig 1) (paragraph 28-32); forming first connectors (125) over the set of through-vias (120) on a first side of the substrate (115); attaching the first side of the substrate to a carrier (205) (fig 2) (paragraph 33-34); thinning the substrate to expose the set of through-vias (fig 3) (paragraph 37); forming second connectors (125) over the set of through-vias on a second side of the substrate, the second side opposite the first side; bonding a device die (212) to the second connectors (fig 4-9) (paragraph 38-49); and singulating the substrate into multiple packages (fig 10-11) (paragraph 50-52).
Regarding claim 2.
Yu teaches forming a dielectric layer (210) over the first connectors, wherein attaching the first side of the substrate to the carrier includes attaching the dielectric layer to the carrier (fig 2) (paragraph 33-34).
Regarding claim 5.
Yu teaches bonding multiple device dies to the second connectors (fig 6-9) (paragraph 38-49), wherein after singulating the substrate into multiple packages, each of the multiple packages includes multiple device dies (fig 10-11) (paragraph 50-52).
 Regarding claim 8.
 Yu teaches a method comprising: testing a first set of connectors on a first side of a first substrate (paragraph 36), the first set of connectors (125) electrically coupled to a first set of via structures (120); mounting the first side of the first substrate to a carrier (205) (fig 2) (paragraph 33-34); thinning the first substrate (110) to expose the first set of via structures (fig 3) (paragraph 37); electrically coupling a device die (212) to the first set of via structures (fig 4) (paragraph 38-49); and singulating the first substrate into multiple packages (fig 10,11) (paragraph 50-52).
  Regarding claim 21.
Yu teaches a method comprising: flipping a workpiece (110) over and attaching a first side of the workpiece (110) to a carrier (205) (fig 2); thinning a second side of the workpiece to expose a set of through-silicon vias (TSVs) (120) (fig 3); bonding a first die (212) to the second side of the workpiece (111) (fig 4), the first die electrically coupled to the set of TSVs; and singulating the workpiece into multiple packages, each package of the multiple packages including the first die (fig 10,11) (paragraph 20-40).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 Claims 3 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu (US 2018/0158749) as applied to claim 1 and further in view of Min (US 2020/0294964).
Regarding claim 3.
Yu teaches elements of the claimed invention above.
Yu does not teach interconnect.
Min teaches forming a first interconnect (34) over the set of through-vias (35), the first interconnect interposed between the set of through-vias and the second connectors (37) (fig 9) (paragraph 34-36).
It would have been obvious to one of ordinary skill in the art to form an interconnect in to provide redistribution of the circuitry (paragraph 34).
 Regarding claim 6.
Yu teaches elements of the claimed invention above.
Yu does not teach forming a flip chip on a substrate.
Min teaches mounting a first package to a substrate (2) (fig 11) to form a flip chip package (fig 16) (paragraph 65-70). 
It would have been obvious to one of ordinary skill in the art to form a flip chip package redistribute the circuitry and provide a mount for the device (Min paragraph 31). 
  Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu (US 2018/0158749) as applied to claim 1 and further in view of Min (US 2020/0294964).
Regarding claim 13.
Yu teaches elements of the claimed invention above.
Yu does not teach attaching a first package to a substrate.
Min teaches attaching a first package (9) to a substrate on an opposite side of a substrate (602) from a ball grid array (408), to form a flip chip package (fig 10) (paragraph 40-44).
It would have been obvious to one of ordinary skill in the art to form a flip chip package redistribute the circuitry and provide a mount for the device (Min paragraph 31). 
Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu (US 2018/0158749) as applied to claim 21 and further in view of Min (US 2020/0294964).
Regarding claim 25.
Yu teaches elements of the claimed invention above.
Yu does not teach forming a flip chip on a substrate.
Min teaches mounting a first package to a substrate (2) (fig 11) to form a flip chip package (fig 16) (paragraph 65-70). 
It would have been obvious to one of ordinary skill in the art to form a flip chip package redistribute the circuitry and provide a mount for the device (Min paragraph 31).
 Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu (US 2018/0158749) as applied to claim 21 and further in view of Huang (US 2015/0187607).
Regarding claim 22. 
Yu teaches elements of the claimed invention above.
Yu does not teach bonding a second die to the second side of the workpiece.
Huang teaches bonding a second die (602) to the second side of the workpiece, wherein each package includes the second die (fig 10) (paragraph 41-42).
 It would have been obvious to one of ordinary skill in the art to provide a second die in order to provide a wide variety of devices such as transistors, capacitors, resistors, combinations of these, and the like may be used to generate the structural and functional requirements of the design (Huang paragraph 42).
 Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu (US 2018/0158749) as applied to claim 21 and further in view of Bae (US 2014/0048937).
Regarding claim 26.
Yu teaches elements of the claimed invention above.
Yu does not teach the TSVs have a tapered shape.
Bae teaches the set of TSVs (110) have a tapered shape (fig 3e-3h), the tapered shape tapering from a first width nearer the first side of the workpiece (100) to a second width nearer the second side of the workpiece, the first width larger than the second width (paragraph 45-55).
It would have been obvious to one of ordinary skill in the art to form tapered TSV in order to facilitate chip stacking (Bae paragraph 6-8).
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu (US 2018/0158749) as applied to claim 8 and further in view of Bae (US 2014/0048937).
Regarding claim 9.
Yu teaches elements of the claimed invention above.
Yu does not teach the TSVs have a tapered shape.
Bae teaches the set of TSVs (110) have a tapered shape (fig 3e-3h), the tapered shape tapering from a first width nearer the first side of the workpiece (100) to a second width nearer the second side of the workpiece, the first width larger than the second width (paragraph 45-55).
It would have been obvious to one of ordinary skill in the art to form tapered TSV in order to facilitate chip stacking (Bae paragraph 6-8).  
 Allowable Subject Matter
Claims 4, 7, 1 through 12 and 23 through 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art does not teach:
  A method comprising: forming a set of through-vias in a substrate, the set of through-vias partially penetrating a thickness of the substrate; forming first connectors over the set of through-vias on a first side of the substrate; attaching the first side of the substrate to a carrier; thinning the substrate to expose the set of through-vias; forming second connectors over the set of through-vias on a second side of the substrate, the second side opposite the first side; bonding a device die to the second connectors; and singulating the substrate into multiple packages.  Mounting a first package of the multiple packages to a carrier; forming a redistribution structure over the first package; forming third connectors over the redistribution structure; and singulating the first package and redistribution structure into an integrated fan out package.
   A method comprising: forming a set of through-vias in a substrate, the set of through-vias partially penetrating a thickness of the substrate; forming first connectors over the set of through-vias on a first side of the substrate; attaching the first side of the substrate to a carrier; thinning the substrate to expose the set of through-vias; forming second connectors over the set of through-vias on a second side of the substrate, the second side opposite the first side; bonding a device die to the second connectors; and singulating the substrate into multiple packages.  Mounting a first package of the multiple packages to an interposer wafer; bonding the interposer wafer to a substrate; and singulating the interposer wafer, substrate, and first package into a chip on wafer on substrate package.
A method comprising: forming a set of through-vias in a substrate, the set of through-vias partially penetrating a thickness of the substrate; forming first connectors over the set of through-vias on a first side of the substrate; attaching the first side of the substrate to a carrier; thinning the substrate to expose the set of through-vias; forming second connectors over the set of through-vias on a second side of the substrate, the second side opposite the first side; bonding a device die to the second connectors; and singulating the substrate into multiple packages.testing a first set of connectors on a first side of a first substrate, the first set of connectors electrically coupled to a first set of via structures; mounting the first set of connectors side of the first substrate to a carrier; thinning the first substrate to expose the first set of via structures; electrically coupling a device die to the first set of via structures; and singulating the first substrate into multiple packages.  Testing the first set of connectors includes probing solder caps disposed on the first set of connectors, further comprising: removing the solder caps from the first set of connectors; and depositing a dielectric material over the first set of connectors, wherein mounting the first set of connectors side of the first substrate to the carrier includes bonding the dielectric material to the carrier.
 A method comprising: forming a set of through-vias in a substrate, the set of through-vias partially penetrating a thickness of the substrate; forming first connectors over the set of through-vias on a first side of the substrate; attaching the first side of the substrate to a carrier; thinning the substrate to expose the set of through-vias; forming second connectors over the set of through-vias on a second side of the substrate, the second side opposite the first side; bonding a device die to the second connectors; and singulating the substrate into multiple packages.  testing a first set of connectors on a first side of a first substrate, the first set of connectors electrically coupled to a first set of via structures; mounting the first set of connectors side of the first substrate to a carrier; thinning the first substrate to expose the first set of via structures; electrically coupling a device die to the first set of via structures; and singulating the first substrate into multiple packages.attaching the multiple packages to a carrier; forming a first redistribution layer over the multiple packages; forming first connectors over the first redistribution layer; and singulating the first redistribution layer, the first connectors, and the multiple packages, forming an integrated fan out package.
 A method comprising: forming a set of through-vias in a substrate, the set of through-vias partially penetrating a thickness of the substrate; forming first connectors over the set of through-vias on a first side of the substrate; attaching the first side of the substrate to a carrier; thinning the substrate to expose the set of through-vias; forming second connectors over the set of through-vias on a second side of the substrate, the second side opposite the first side; bonding a device die to the second connectors; and singulating the substrate into multiple packages.  testing a first set of connectors on a first side of a first substrate, the first set of connectors electrically coupled to a first set of via structures; mounting the first set of connectors side of the first substrate to a carrier; thinning the first substrate to expose the first set of via structures; electrically coupling a device die to the first set of via structures; and singulating the first substrate into multiple packages, attaching a first package of the multiple packages to an interposer substrate wafer; singulating the interposer substrate wafer into multiple package components; and attaching a first package component of the multiple package components to a substrate to form a chip on wafer on substrate package. 
  A method comprising: flipping a workpiece over and attaching a first side of the workpiece to a carrier; thinning a second side of the workpiece to expose a set of through-silicon vias (TSVs); bonding a first die to the second side of the workpiece, the first die electrically coupled to the set of TSVs; and singulating the workpiece into multiple packages, each package of the multiple packages including the first die. Prior to singulating the workpiece, flipping the workpiece over and attaching the second side of the workpiece to a carrier; forming connectors on the second side of the workpiece; and flipping the workpiece over and attaching the connectors to a tape.
Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J GOODWIN whose telephone number is (571)272-8451. The examiner can normally be reached Monday - Friday, 11:00 - 19:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Y Montalvo can be reached on (571)270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.J.G/Examiner, Art Unit 2817 

/BRADLEY SMITH/Primary Examiner, Art Unit 2817